Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 433 Registration Statement No. 333-165036 February 14, 2011 Honeywell International Inc. Pricing Term Sheet 4.250% Senior Notes due 2021 Issuer: Honeywell International Inc. Principal Amount: $800,000,000 Coupon: 4.250% Stated Maturity Date: March 1, 2021 Price to Public: 99.747% Yield to Maturity: 4.281% US Treasury Benchmark: 3.625% due February 15, 2021 US Treasury Yield: 3.601% Spread to US Treasury: 68bp Trade Date: February 14, 2011 Original Issue/Settlement Date: February 17, 2011 Interest Payment Dates: March 1 and September 1 of each year, commencing September 1, 2011 Make Whole Call: T +10bp Expected Ratings: A2/A/A CUSIP/ISIN 438516 BA3 / US438516BA30 Joint Bookrunners: Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Senior Co-Managers: Deutsche Bank Securities Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC RBS Securities Inc. UBS Securities LLC Co-Managers: BBVA Securities Inc. BNP Paribas Securities Corp. HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. SG Americas Securities, LLC Banca IMI S.p.A. Note : A credit rating of a security is not a recommendation to buy, sell or hold such security and may be subject to review, revision, suspension, reduction or withdrawal at any time by the assigning rating agency. Each of the ratings included herein should be evaluated independently of any other rating. The issuer has filed a registration statement (including a prospectus and the accompanying prospectus supplement) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus and the accompanying prospectus supplement in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus and the accompanying prospectus supplement if you request it by calling Merrill Lynch, Pierce, Fenner & Smith Incorporated at (800) 294-1322 (toll free), Barclays Capital Inc. at (888) 603-5847 (toll free), or Citigroup Global Markets Inc. at (877) 858-5407 (toll free). Filed Pursuant to Rule 433 Registration Statement No. 333-165036 February 14, 2011 Honeywell International Inc. Pricing Term Sheet 5.375% Senior Notes due 2041 Issuer: Honeywell International Inc. Principal Amount: $600,000,000 Coupon: 5.375% Stated Maturity Date: March 1, 2041 Price to Public: 98.865% Yield to Maturity: 5.452% US Treasury Benchmark: 4.250% due November 15, 2040 US Treasury Yield: 4.672% Spread to US Treasury: 78bp Trade Date: February 14, 2011 Original Issue/Settlement Date: February 17, 2011 Interest Payment Dates: March 1 and September 1 of each year, commencing September 1, 2011 Make Whole Call: T +15bp Expected Ratings: A2/A/A CUSIP/ISIN 438516 BB1 / US438516BB13 Joint Bookrunners: Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Senior Co-Managers: Deutsche Bank Securities Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC RBS Securities Inc. UBS Securities LLC Co-Managers: BBVA Securities Inc. BNP Paribas Securities Corp. HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. SG Americas Securities, LLC Banca IMI S.p.A. Note : A credit rating of a security is not a recommendation to buy, sell or hold such security and may be subject to review, revision, suspension, reduction or withdrawal at any time by the assigning rating agency. Each of the ratings included herein should be evaluated independently of any other rating. The issuer has filed a registration statement (including a prospectus and the accompanying prospectus supplement) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus and the accompanying prospectus supplement in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus and the accompanying prospectus supplement if you request it by calling Merrill Lynch, Pierce, Fenner & Smith Incorporated at (800) 294-1322 (toll free), Barclays Capital Inc. at (888) 603-5847 (toll free), or Citigroup Global Markets Inc. at (877) 858-5407 (toll free).
